DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendments filed 13 September 2022.
Claims 1-20 are pending. Claims 1, 19, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315, published 18 October 2018, hereafter Leal) and further in view of Geva et al. (US 2008/0008391, published 10 January 2008, hereafter Geva) and further in view of Wissner et al. (US 2010/0268700, published 21 October 2010, hereafter Wissner).
As per independent claim 1, Leal discloses a method implemented on a computer system executing instructions for assisting users to review a set of documents, the method comprising:
accessing a document set that contains a plurality of documents, wherein the document also includes datatypes and semantic role labels for some of the chunks, wherein the chunks comprise ranges of characters, tokens, and/or non-text objects from the document, and wherein the semantic role labels are descriptive of the semantic roles played by the chunks within their respective documents (paragraphs 0004, 0037-0040, 0065, 0072-0084, 0120-0121, 0125-0127)
deriving patterns (a) of occurrence of semantic roles played by chunks across the documents in the document set and (b) of occurrence of counterpart chunks in different documents across the document set, wherein counterpart chunks play a same semantic role in different documents (paragraphs 0004, 0037-0040, 0065, 0072-0084, 0120-0121, 0125-0127)
based on the derived patterns of occurrences across the document set, automatically developing information about the content in one or more documents in the document set and making the information available for use in a downstream process (paragraphs 0004, 0037-0040, 0065, 0072-0084, 0120-0121, 0125-0127: Here, a machine learning model utilizing natural language processing optimized classification and tagging of contents through semantic properties of the document. This includes removing noise contents and detecting common elements chunks playing the same role across various documents types, such as HTML and PDF documents. These contents may then be provided for a downstream process)
Leal fails to specifically disclose identifying chunks and the location within the individual document. However, Geva, which is analogous to the claimed invention because it is directed toward extracting a location associated with semantic content, discloses identifying chunks and the location within the individual document (Figure 1; paragraphs 0032-0033). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Geva with Leal, with a reasonable expectation of success, as it would have identified a document type for the contents based upon the location. This would have provided the user the advantage of identifying chunks based upon the document type, identified by content locations, thereby providing a better user experience.
Leal fails to specifically disclose wherein the semantic roles of the chunks are identified and different chunks in different documents play the same semantic role within their different documents. However, Wissner, which is analogous to the claimed invention because it is directed toward identifying patterns across different documents, discloses wherein the semantic roles of the chunks are identified and different chunks in different documents play the same semantic role within their different documents (paragraphs 0094-0095: Here, a pattern location and semantic type of the chunk (object) are determined. This information is used to search for other relevant documents having content of or relating to the semantic type). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wissner with Leal, with a reasonable expectation of success, as it would have allowed for identifying similar chunks in multiple documents. This would have provided the user the advantage of searching multiple documents/document types for semantically similar information, thus improving the robustness of search results.
As per dependent claim 2, Leal discloses wherein deriving the patterns of occurrences comprises using machine learning and/or artificial intelligence to derive the patterns of occurrences (paragraph 0004).
As per dependent claim 4, Leal discloses wherein the information comprises content extracted from an individual document from the document set (paragraph 0004).
As per dependent claim 5, Leal discloses wherein the extracted content comprises one or more excerpts of chunks from the individual document that are counterparts chunks in other documents from the document set (paragraphs 0037-0040).
As per dependent claim 6, Leal discloses wherein the information comprises an indication of an occurrence or non-occurrence of a specific chunk in an individual document, and the specific chunk is a counterpart chunk to chunks occurring in other documents from the document set (paragraphs 0037-0040).
As per dependent claim 7, Leal discloses wherein the information comprises a summary of the individual document (paragraphs 0125-0127).
As per dependent claim 8, Leal discloses wherein the information comprises content extracted from multiple documents in the document set (paragraphs 0037-0040).
As per dependent claim 9, Leal discloses wherein the information comprises chunks extracted from multiple documents in the document set, and the information is organized according to which chunks are counterpart chunks to each other (paragraphs 0037-0040).
As per dependent claim 10, Leal discloses wherein the information comprises indications of anomalies in occurrences of counterpart chunks across the documents in the document set (paragraph 0125).
As per dependent claim 11, Leal discloses the limitations similar to those in claim 10, and the same rejection is incorporated herein. Leal fails to specifically disclose wherein the anomalies comprise absence of counterpart chunks in individual documents and the information is made available in a format that facilitates navigation to the individual documents in which the counterpart chunks are absent. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to identify similarities and differences within a document and providing a linked difference file to allow navigation to differences, such as the absence of corresponding information. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Leal, with a reasonable expectation of success, as it would have enabled a user to receive notification of missing information. This would have allowed the user to easily view differences and providing any missing information, thereby improving document usability.
As per dependent claim 12, Leal discloses the limitations similar to those in claim 10, and the same rejection is incorporated herein. Leal fails to specifically disclose wherein the anomalies comprise absence of counterpart chunks in individual documents and the information is made available in a format that summarizes the absence of counterpart chunks in the individual documents. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to identify similarities and differences within a document and providing a summary of differences, such as the absence of corresponding information. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Leal, with a reasonable expectation of success, as it would have enabled a user to receive notification of missing information. This would have allowed the user to easily view differences and providing any missing information, thereby improving document usability.
As per dependent claim 13, Leal discloses wherein the downstream process is implemented by a software application and the information is made available in a format suitable for use by the software application (paragraphs 0125-0127).
As per dependent claim 14, Leal discloses wherein the information further comprises a description of one or more process executable by the software application for retrieving the context extracted from the multiple documents in the document set (paragraphs 0125-0127).
As per dependent claim 15, Leal discloses wherein the downstream process comprises verifying compliance of the content in chunks that play semantic roles for which the documents are subject to predefined requirements or policies (paragraph 0125).
As per dependent claim 16, Leal discloses wherein the downstream process comprises generating a report in a format understandable by humans (paragraph 0072).
As per dependent claim 17, Leal discloses receiving a user selection of a chunk in one of the document in the document set (paragraph 0072), wherein, in response to the user selection, the report comprises occurrence or non-occurrence of counterpart chunks for the user-selected chunk (paragraph 0125).
As per dependent claim 18, Leal discloses the limitations similar to those in claim 17, and the same rejection is incorporated herein. Leal discloses providing a report to the user of tags to be applied to a document based upon identification of tags identified by the classifier module and allowing the user to modify the document by applying these tags (paragraph 0072). Leal fails to specifically disclose responsive to the report missing some counterpart chunks, receiving a user selection of one of the missing counterpart chunks and, in response to the user selection, updating the report to add the missing counterpart chunks.
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to provide a difference document identifying missing contents between documents in a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Leal, with a reasonable expectation of success, as it would have enabled a user to receive notification of missing information. This would have allowed the user to easily view differences and providing any missing information, thereby improving document usability.
With respect to claims 19-20, the applicant discloses the limitations substantially similar to those in claim 1, respectively. Claims 19-20 are similarly rejected.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leal, Geva, and Wissner and further in view of Sengupta et al. (US 2015/0261743, published 17 September 2015, hereafter Sengupta).
As per dependent claim 3, Leal, Geva, and Wissner disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Leal discloses:
field chunks that contain content within the document suitable for use as fields in training, wherein some of the field chunks are hierarchical and contain other chunks as sub-chunks (paragraph 0072)
structural chunks that contain content from structures within the layout of the document, and the semantic role labels include semantic role labels for some of the structural chunks (paragraphs 0004, 0037-0040, 0065, 0072-0084, 0120-0121, 0125-0127)
	Leal fails to specifically disclose document templates. However, Sengupta, which is analogous art because it is directed toward use of a template for semantic connections, discloses document templates (paragraphs 0053-0054 and 0058). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Sengupta with Leal, with a reasonable expectation of success, as it would have allowed for labeling contents based upon templates. This would have provided additional means for identifying corresponding chunks between documents of a document set in order to identify corresponding contents for additional downstream processing.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leal, Geva, and Wissner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144